RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0624-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

J. P. M-S.,1

     Defendant-Appellant.
_________________________

                   Submitted May 20, 2020 – Decided June 19, 2020

                   Before Judges Haas and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-03-0178.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John Walter Douard, Assistant Deputy
                   Public Defender, of counsel and on the brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Milton Samuel Leibowitz,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).


1
     We use initials to protect the privacy of the victim. R. 1:38-3(c)(12).
PER CURIAM

       Defendant J.P.M-S. appeals from the November 15, 2016 order denying

his suppression motion, as well as the April 5, 2017 denial of his motion to

reconsider that suppression ruling. We affirm, substantially for the reasons set

forth in Judge John M. Deitch's cogent and thoughtful written opinions.

       On August 15, 2015, defendant's wife reported to police that defendant

raped her earlier that day and the previous day. Defendant was arrested and

early the next morning, in a recorded interview, he provided a statement to

Detectives Alfredo Beltran and Richard Soso.        Although defendant spoke

English, the interview was conducted in Spanish because that was the language

defendant preferred. Detective Beltran's first language was Spanish, so he

assumed responsibility for questioning defendant.

       When defendant's custodial interrogation began, the detective gave him a

copy of a Miranda2 rights and waiver form written in Spanish. Detective Beltran

read the Spanish form to defendant as he followed along. After each right was

read to defendant, he was asked if he understood that right.         Defendant

responded affirmatively and initialed each right. Defendant also read the waiver

of rights portion of the form aloud and signed the form.


2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-0624-18T1
                                       2
      The custodial interview lasted approximately twenty-five minutes.

Defendant first denied assaulting his wife but eventually conceded he "overdid

it some." He admitted he sexually assaulted her after he put "gauze" in her

mouth and tied her hands and legs. Subsequently, defendant was indicted on

two counts of first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(7) and

two counts of first-degree kidnapping, N.J.S.A. 2C:13-1(b).

      Defendant filed a motion to suppress his confession. At the suppression

hearing, the State called Detective Beltran as its witness and moved the DVD

recording of defendant's custodial interrogation into evidence without objection.

The State also produced the English translation of defendant's Miranda warnings

and waiver of rights form, which included defendant's responses, as follows:

            1. You have the right to remain silent.
            Do you understand this right? Yes J[]M

            2. Anything that you say could be utilized in your front
            of the Court.
            Do you understand this right? Yes JM

            3. You have the right to consult with an attorney and to
            have him (them) present during the interrogation.
            Do you understand this right? Yes JM

            4. If you don't have money for an attorney, one will be
            named to represent or assist you before asking you
            questions, if you so desire.
            Do you understand this right? Yes JM


                                                                         A-0624-18T1
                                       3
            5. At any time you can decide to make use of these
            rights and refuse to answer questions or make any
            statement.
            Do you understand this right? Yes JM

            WAIVER OF RIGHTS

            I have read the Notice of Rights above appearing and
            understand what are my rights. I am willing to declare
            and answer questions. No promises or threats have
            been made to me and I have not being coerced or
            pressured in any way.
            Signature (illegible)
            Witness (illegible)
            Date 8/15/05
            Time 3[:]27 am

      Defendant did not testify at the suppression hearing, but he argued that his

statements to the police should have been suppressed because the Spanish

version of the Miranda warnings contained serious errors. Specifically, he

claimed he was not informed that his statements "could and would be [used]

against him in a court of law." Defendant also contended the second sentence

in the Miranda notice advising anything he said could be "utilized in your front

of the court" was so defective linguistically that any statements flowing from

his interview should have been suppressed. However, as Judge Deitch observed,

"defendant did not argue that the police coerced, intimidated or tricked him into

giving the statement."



                                                                          A-0624-18T1
                                        4
      In his November 15, 2016 opinion, the judge acknowledged the deficiency

in question two of the Miranda form but found that under the totality of

circumstances, "the essence of the warning [was] fulfilled" and defendant "was

properly advised of the consequences of . . . speaking with police."

Additionally, the judge found it was "unmistakable that [defendant] wanted to

speak to the Detective." Further, the judge determined defendant "was calm and

relaxed throughout the interview, he appear[ed] to have answered all questions

posed and did not provide any objective sign of being recalcitrant." The judge

denied defendant's motion to suppress, concluding he "was aware of his rights

and freely and voluntarily waived those rights."

      Defendant moved for reconsideration of the suppression ruling. Based on

Detective Beltran's testimony during the suppression hearing, defendant

reiterated the arguments he had advanced previously and argued the detective's

"lack of fluency in Spanish" prevented him from realizing the deficient phrasing

in the Miranda rights form defendant signed. Judge Deitch denied defendant's

reconsideration motion, finding his arguments were "nothing more than a

repetition or an extrapolation of his arguments already proffered and considered

by this [c]ourt."




                                                                        A-0624-18T1
                                       5
      In April 2018, defendant pled guilty to first-degree aggravated sexual

assault and approximately four months later, he was sentenced to an eight-year

prison term, subject to the No Early Release Act, N.J.S.A. 2C:43-7.2.

      On appeal, defendant raises the following arguments:

     POINT I:

            A CRUCIAL SENTENCE OF THE MIRANDA
            WARNINGS WAS MISTRANSLATED IN THE
            SPANISH-LANGUAGE FORM AND BELTRAN[]'S
            TRANSLATION OF THAT SENTENCE INTO
            ENGLISH REPRODUCED THE INCOHERENT
            TRANSLATION OF THE FORM. A QUALIFIED
            NEUTRAL [INTERPRETER] WAS REQUIRED TO
            ENSURE THAT [DEFENDANT] PROVIDED A
            KNOWING, INTELLIGENT AND VOLUNTARY
            MIRANDA WAIVER.

                A.      The Prosecution's "Heavy Burden" Of
                        Proving A Valid Miranda Waiver
                        Under Federal Law Is Even Heavier In
                        New Jersey.

                B.      The State Must Prove By Competent
                        Evidence That A Defendant Had "The
                        Requisite Level Of Comprehension"
                        To Effectuate A Valid Waiver of His
                        Miranda Rights.

                C.      Police Officers Have Neither the
                        Qualifications nor the Neutrality to
                        Act as Reliable Interpreters.

                        i.    Inexpert interpreters     create
                              unreliable translation.

                                                                        A-0624-18T1
                                      6
                        ii.     Using inherently biased police
                                interpreters compromises both
                                the interrogation and the
                                resulting records.

                         iii.   The use of officers as
                                interpreters       not        only
                                compromises the interrogation
                                itself but also creates unreliable
                                and prejudicial records.

      We find these arguments unavailing.

      Our review of the trial court's decision on a motion to suppress is limited.

State v. Robinson, 200 N.J. 1, 15 (2009). "An appellate court reviewing a

motion to suppress evidence in a criminal case must uphold the factual findings

underlying the trial court's decision, provided that those findings are 'supported

by sufficient credible evidence in the record.'" State v. Boone, 232 N.J. 417,

425-26 (2017) (quoting State v. Scriven, 226 N.J. 20, 40 (2016)). We defer to a

trial court's findings "because those findings 'are substantially influenced by [an]

opportunity to hear and see the witnesses and to have the "feel" of the cas e,

which a reviewing court cannot enjoy.'" State v. Gamble, 218 N.J. 412, 424-25

(2014) (alteration in original) (quoting State v. Johnson, 42 N.J. 146, 161

(1964)).   Our deferential standard of appellate review extends to "factual

findings based on a video recording or documentary evidence." State v. A.M.,


                                                                            A-0624-18T1
                                         7
237 N.J. 384, 396 (2019) (quoting State v. S.S., 229 N.J. 360, 381 (2017)). "We

owe no deference, however, to conclusions of law made by trial courts in

deciding suppression motions, which we instead review de novo." State v.

Brown, 456 N.J. Super. 352, 358-59 (App. Div. 2018) (citing State v. Watts, 223
N.J. 503, 516 (2015)).

      Under Rule 4:49-2, a court "may reconsider final judgments or orders

within twenty days of entry." Lee v. Brown, 232 N.J. 114, 126 (2018). Although

Rule 4:49-2 does not expressly apply to criminal practice, courts have

nevertheless applied its standards to motions for reconsideration in criminal

actions. See State v. Puryear, 441 N.J. Super. 280, 294-95 (App. Div. 2015).

      Reconsideration is "a matter within the sound discretion of the [c]ourt,"

Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996) (quoting D'Atria

v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)), and will not be set aside

unless the trial court abused its discretion. Granata v. Broderick, 446 N.J. Super.
449, 468 (App. Div. 2016), aff'd, 231 N.J. 135 (2017).            "[G]rounds for

reconsideration   are generally limited[,]" as        "[t]he proper object of

reconsideration is to correct a court's error or oversight." Puryear, 441 N.J.

Super. at 294; see also Palombi v. Palombi, 414 N.J. Super. 274, 288 (App. Div.

2010).   Reconsideration is "not appropriate merely because a litigant is


                                                                           A-0624-18T1
                                        8
dissatisfied with a decision of the court or wishes to reargue a motion[.]"

Palombi, 414 N.J. Super. at 288.

      Governed by these standards, we are satisfied Judge Deitch correctly

found defendant freely, knowingly and voluntarily waived his Miranda rights.

Indeed, his findings are supported by substantial credible evidence in the record.

Likewise, we perceive no basis to disturb the judge's decision to deny

defendant's motion for reconsideration.

      Turning to defendant's argument that his statements should have been

suppressed because the State failed to use a qualified, neutral interpreter during

his custodial interview, we are not persuaded. Recently, our Supreme Court

addressed whether it was necessary to "require qualified neutral interpreters in

all interrogations where suspects speak limited English." A.M., 237 at 394-95.

Noting any defendant "has the right to challenge a translation under N.J.R.E.

104(c), which governs pretrial hearings on the admissibility of a defendant's

statement," the Court declined to impose a requirement for a qualified neutral

interpreter to be present in all interrogations where suspects possess a limited

proficiency in English.

      We note that in A.M., the defendant challenged the adequacy of an English

to Spanish translation by a prosecutor's office detective where the defendant felt


                                                                          A-0624-18T1
                                        9
more comfortable speaking in Spanish. Here, unlike the detective in A.M.,

Detective Beltran did not act as an interpreter. Instead, he administered Miranda

rights in the language defendant acknowledged he understood and preferred.

Further, the record is devoid of any indication defendant failed to understand

the detective.

      To the extent we have not addressed defendant's remaining arguments, we

are satisfied they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-0624-18T1
                                       10